722 N.W.2d 801 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Curtis G. WOOD, Defendant-Appellant.
Docket No. 130928. COA No. 263884.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the application for leave to appeal the March 16, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand is also considered, and it is DENIED.